AO 245B (CASD Rev. 1119) Judgment in a Criminal Case


                                        UNITED STATES DISTRICT
                                           SOUTHERN DISTRICT OF CALIFO
             UNITED STATES OF AMERICA                                JUDGMENT I
                                   V.
             RUBEN QUIROZ-GUERRERO (1)
                                                                        Case Number:         3:19-CR-00613-GPC

                                                                     Paul Blake
                                                                     Defendant's Attorney
USM Number                         79515-065


THE DEFENDANT:
~    pleaded guilty to count(s)          1 of the Information
                                        -----------------------------------------------------------
o    was found guilty on count(s)
     after a plea of not gUilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):


Title and Section I Nature of Offense                                                                                  Count
8: 1326(a) Attempted Reentry of Removed Alien (Felony)                                                                   1




     The defendant is sentenced as provided in pages 2 through                 2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
o   The defendant has been found not guilty on count(s)

o   Count(s)                                                    is         dismissed on the motion of the United States.

~    Assessment: $100.00 - Waived


o    JVTA Assessment*: $

     *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
~    Fine waived                    Forfeiture pursuant to order filed                                          , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                     May 31. 2019
                                                                     Date of Imposi~on of sentence./      /J.
                                                                                                            .
                                                                                   {!:;;6gex
                                                                     HON. GONZALO P. CURIEL
                                                                     UNITED STATES DISTRICT JUDGE
AO 245B (CASD Rev. 1119) Judgment in a Criminal Case

DEFENDANT:                RUBEN QUIROZ-GUERRERO (1)                                                Judgment - Page 2 of 2
CASE NUMBER:              3: 19-CR-00613-GPC

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 7 months




 o     Sentence imposed pursuant to Title 8 USC Section 1326(b).
       The court makes the following recommendations to the Bureau of Prisons:
       The Court recommends the defendant be placed in an facility in the Western Region.




 o     The defendant is remanded to the custody of the United States MarshaL

 [J    The defendant must surrender to the United States Marshal for this district:
             at                                               on
                  ------------------ A.M.                          ------------------------------------
       o     as notified by the United States MarshaL

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 o     Prisons:
             on or before
       o     as notified by the United States MarshaL
       o     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
I have executed this judgment as follows:

       Defendant delivered on   _ _ _ _ _ _ _ _ _ _ _ _ _ to ___________________________

 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL
